CCA 20081102. Review granted on the following issue:
WHETHER THE OMISSION OF TESTIMONY FROM A TRIAL TRANSCRIPT RENDERS THE TRANSCRIPT NON-VERBATIM AND THEREFORE SUBJECT TO THE REMEDY IN R.C.M. 1103(f)(1) WHERE THE WITNESS’S TESTIMONY IS ONLY RELEVANT TO AN OFFENSE OF WHICH APPELLANT HAS BEEN ACQUITTED; OR, WHETHER SUCH OMISSION SHOULD BE ADDRESSED UNDER R.C.M. 1103(b)(2)(A) (REQUIREMENT FOR A COMPLETE RECORD) AND THUS TESTED FOR WHETHER THE PRESUMPTION OF PREJUDICE HAS BEEN REBUTTED. SEE UNITED STATES v. GASKINS, 72 M.J. 225 (C.A.A.F. 2013); UNITED STATES v. HENRY, 53 M.J. 108 (C.A.A.F. 2000).
Briefs will be filed under Rule 25.